Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  All features within list below must be shown of the features cancelled from the claims.  No new matter should be entered.
In claims 1, 8 and 9, “a dirt enclosing member providing a first closed container” (from claim 1) and “the dirt enclosing member forms the first closed container” (from claims 8 and 9) is not shown within the autonomous surface cleaning apparatus (reference character 104) of figure 34. Refer to 35 U.S.C. 112(b) below. 
In claim 7, the details of “a substrate which is used to form the first closed container” is not shown within figure 34. It is not clear the process of how the substrate forms/seals the first closed container and therefore, needs to be shown in the autonomous surface cleaning apparatus (refer to 35 U.S.C. 112(b) rejections below). 
In claim 1, parts a-c are not shown in figure 34 in regard to the other limitations of the autonomous surface cleaning apparatus which are included within the figure (i.e. dirt enclosing member 700, depositing member 720, etc.). The autonomous surface cleaning apparatus should include all claimed features required in claim 1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, part b, “in the primary flow path” should read --in the air flow path—
Claim 1, part e, “the closed container” should read –the first closed container—
Claim 6, “a location” should read –[[a]]the location—
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a dirt enclosing member providing a first closed container…” in part (d) of claim 1 and “the dirt enclosing member forms the first closed container…” in claims 8 and 9. 
“a depositing member which deposits the closed container at a location that is exterior to the autonomous surface cleaning apparatus” in part (e ) of claim 1.
“a substrate which is used to form the first closed container” in claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 78, paragraph 00405, discloses that the structure that corresponds to “a depositing member” may be one or more of the dirt transfer mechanism used for transferring dirt from the dirt chamber. From the election of species filed on 05/05/2022 with response from Applicant filed on 06/06/2022, the depositing member is a mechanical dirt transfer mechanism.
The specification does not disclose a sufficient structure that corresponds to “a dirt enclosing member” and “a substrate.” Please refer to 35 U.S.C. 112(a) and 112(b) rejections for further details and Examiner interpretations. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a dirt enclosing member providing a first closed container in which at least some of the dirt that is collected in the dirt collection region is positioned” and claims 8 and 9 recite “a dirt enclosing member forms the first closed container.” As stated prior, this recitation invokes 35 U.S.C. 112(f) however, the specification fails to disclose the corresponding structure that performs the entire claimed function (refer to 35 U.S.C. 112(b) rejection below) and therefore, fails to satisfy the written description of the dirt enclosing member. The disclosure does not include an understanding on the structure of the dirt enclosing member in order to provide and/or form a first closed container.  Although Figures 30-35 and 37 have “schematics” showing the concepts, the drawings and corresponding description in the originally filed specification, fail to provide sufficient structure; and thus, the originally filed specification does not reasonably convey to one skilled in the relevant art that the inventor or joint inventors, at the time the application was filed, had possession of the claimed invention.

Claim 7 recites “a substrate which is used to form the first closed container.” As stated prior, this recitation invokes 35 U.S.C. 112(f) however, the specification fails to disclose the corresponding structure that allows the substrate to form a separate container structure and therefore, fails to satisfy the written description of the substrate. The disclosure does not include an understanding on the structure of the substrate in order to be used to form the first closed container.  Although Figures 30-35 and 37 have “schematics” showing the concepts, the drawings and corresponding description in the originally filed specification, fail to provide sufficient structure; and thus, the originally filed specification does not reasonably convey to one skilled in the relevant art that the inventor or joint inventors, at the time the application was filed, had possession of the claimed invention.
Claims 2-6 depend from claim 1 and are therefore rejected to accordingly under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a dirt enclosing member providing a first closed container…” from claim 1, “a dirt enclosing member forms the first closed container” from claims 8 and 9, and “a substrate which is used to form the first closed container” from claim 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification merely recites the function of the dirt enclosing member and does not identify any specific structure that provides and forms a first closed container in which at least some of the dirt is collected. In order to expedite prosecution, if the prior art introduces any element that provides or forms the containers, then it is presumed the element meets the limitations of the dirt enclosing member. 
Additionally, the specification recites the function of the substrate and does not identify any corresponding structure for the substrate to form/seal the first closed container. In order to expedite prosecution, if the prior art introduces any element that helps or holds the first closed container (i.e. a bag), then it is presumed the element meets the limitations of the substrate. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite the terminology “first closed container” rendering the claim indefinite. It is unclear how the container is closed and collecting dirt simultaneously. For examination purposes, the “first closed container” is understood to be a first container that is open on one end to receive the collected dirt. 
Claims 8 and 9 recite the limitation “the dirt enclosing member forms the first closed container from the substrate” which renders the claim indefinite. Claims 8 and 9 depend on claim 7, which recites, “a substrate which is used to form the first closed container.” Claims 8 and 9 depend from claim 7, and thus the metes and bounds of the claim are indefinite.  More specifically, it is unclear how both the dirt enclosing member and the substrate form the first closed container, when claims 8 and 9 state that the dirt enclosing member is the one that forms the container from the substrate. For examination purposes, as stated prior in 35 U.S.C. 112(b) rejection regarding 35 U.S.C 112(f) being invoked, if the prior art introduces any element that provides or forms the containers, then it is presumed the element meets the limitations of the dirt enclosing member. Additionally, if the prior art introduces any element that helps or holds the first closed container (i.e. a bag), then it is presumed the element meets the limitations of the substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (DE 10 2010 016 256), as provided by the applicant. 
The embodiment of figures 1-5 in Meyer is used for the following rejection. Please refer to those figures for details. 
Regarding claim 1, as best understood, Meyer discloses an autonomous surface cleaning apparatus (item 1, figures 3 and 5 below) comprising:
an air flow path extending from a dirty air inlet to a clean air outlet (air flow path extends from inlet 4, passing through conduit 7 and 9, and outlet; outlet is defined as air passing through permeable wall of item 10 and thereby, exiting item 1 and entering back into surrounding air); 
a suction motor positioned in the primary flow path (item 1 is driven by electric motor; abstract); 
an air treatment unit positioned in the air flow path, the air treatment unit comprising a dirt collection region (item 8) in which dirt is collected (air treatment unit includes items 7, 8, 9, 11, 12; figure 2 below);
a dirt enclosing member providing a first closed container (includes items 10, 18, 20, 22, figures 3 and 5) in which at least some of the dirt that is collected in the dirt collection region is positioned (item 10 is within item 8 and therefore, dirt is indirectly collected within dirt collection region 8 when in use); and, 
a depositing member (item 21; figures 3 and 5) which deposits the closed container at a location that is exterior to the autonomous surface cleaning apparatus.

    PNG
    media_image1.png
    557
    729
    media_image1.png
    Greyscale

Figure 2. 
Regarding claim 2, as best understood, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the first closed container is a flexible closed container (item 10 is defined as a filter bag; therefore, the filter bag is flexible and expands as the bag reaches its maximum absorption volume; paragraph 0075, figures 3 and 5).

    PNG
    media_image2.png
    498
    883
    media_image2.png
    Greyscale

Figure 3. 
Regarding claim 3, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the dirt enclosing member provides the first closed container and the depositing member subsequently moves the first closed container to the location that is exterior to the autonomous surface cleaning apparatus (item 21 pushes the first closed container 10 to an exterior location after the dirt enclosing member provides and fills up the first closed container 10 to its maximum volume; paragraph 0074, figure 5 below).  


    PNG
    media_image3.png
    542
    855
    media_image3.png
    Greyscale

Figure 5.

Regarding claim 4, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 3, wherein the autonomous surface cleaning apparatus has a storage region in which the autonomous surface cleaning apparatus stores the first closed container as the autonomous surface cleaning apparatus continues a cleaning operation (storage region is the region defined to the right of item 8, from figure 5 above, and is defined to be the region within the autonomous surface cleaning apparatus 1 right before the maximum-filled first closed container 10 is exiting the cleaning apparatus; designated in annotated figure 4 below). 

    PNG
    media_image4.png
    567
    717
    media_image4.png
    Greyscale

Annotated Figure 4. 
Regarding claim 6, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the dirt enclosing member provides the first closed container as the depositing member moves the first closed container to a location that is exterior to the autonomous surface cleaning apparatus (the dirt enclosing member provides the maximum-filled item 10 to be held and in a desired position by items 18 and 20 as item 21 begins to move the filled first closed container 10 to the exterior location). 
Regarding claim 7, as best understood, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the dirt collection region comprises a substrate (item 9, figures 2-5 above) which is used to form the first closed container (see rejection under 35 USC 112(b) for interpretation; item 9 holds item 10 within autonomous cleaning apparatus as item 10 is filled and therefore, item 9 is helping to form the first closed container during use). 
Regarding claim 8, as best understood, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 7, wherein the dirt enclosing member forms the first closed container from the substrate (see rejection under 35 USC 112(b) for interpretation; dirt enclosing member provides item 10 via the help of substrate 9) and the depositing member subsequently moves the first closed container to the location that is exterior to the autonomous surface cleaning apparatus (item 21 pushes the first closed container 10 to an exterior location after the dirt enclosing member provides and fills up the first closed container 10 to its maximum volume; paragraph 0074, figure 5 below).
Regarding claim 9, as best understood, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 7, wherein the dirt enclosing member forms the first closed container from the substrate (see rejection under 35 USC 112(b) for interpretation) as the depositing member moves the first closed container to the location that is exterior to the autonomous surface cleaning apparatus (the dirt enclosing member provides the maximum-filled item 10 to be held and in a desired position via substrate 9 as item 21 begins to move the filled first closed container 10 to the exterior location). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (DE 10 2010 016 256), as provided by the applicant. 
Regarding claim 5, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 4, but does not explicitly disclose wherein the storage region is sized to receive a plurality of closed containers including the first closed container. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage region within the autonomous surface cleaning apparatus as disclosed in Meyer to be sized to receive a plurality of closed containers. Since such a modification would involve a mere change in size of the component, a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04.IV). Please note that in the instant application, page 78, paragraph 00403, applicant has not disclosed any criticality for the claimed limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723